Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Response to Amendment
The amendment filed on 12/29/21 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 8 and 10-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the limitation of “non-random pattern of dots” is considered as indefinite it is not clear what is meant by non-random pattern, if it is not random, then it is uniform or homogenous?, the synonym of non-random in merriam-webster dictionary is: methodical, organized, orderly, regular ,continuous. Therefore, with reference to a pattern, does it mean that the pattern is therefore continuous, uniform? In its distribution. The specification does not give details about non-random pattern, wherein in [0038]: Thus, although the grid-like pattern is symmetrically, uniformly, or non-randomly distributed in a substrate panel, it creates an undesirable non-uniform distribution of light. Or in [0044]: For example, plasma etching may result a non-random pattern of dots formed in glass, creating a sort of dot matrix. Appropriate correction is needed. For purposes of examination, the pattern is considered to be uniform. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action;
  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8,10,13, 14,15,17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20170295960, cited previously) in view of Vasylyev (US 20200319391, cited previously) and further in view of  Hartung ( US 20060010739) 
Regarding claim 1, Allen teaches a self-lit door in a locker (at least Fig.1 and Fig.7 and [0005]) comprising; a substrate panel 21 comprising; a top edge; a side edge; and a cut-out portion having a selected geometrical shape (aperture 25 in Fig.7 and [0015]) ; an indicia substrate panel 27 configured to be inserted into the cut-out portion; and a frame surrounding the indicia substrate panel (see frame on right side that surrounds the indicia substrate panel),  wherein the top edge and the side edge are generally straight and are connected by a corner.
Allen does not teach the indicia substrate panel comprises a texture formed from a non-uniform distribution of dots at a selected distance from the top edge and the side edge; and wherein the texture is formed on an exterior plane of the substrate panel.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dot pattern as disclosed in  Vasylyev in the device of Allen in order to achieve desired spatial light distribution ([0005]-[0006]).
Allen in view of Vasylyev teaches light sources (LEDs 2) disposed on an edge of a substrate panel 800 (edge lit LEDs 2 in [0095], [0091], Fig.5, 6,35,43,45 in Vasylyev) but are silent regarding the manner in which the light sources are attached to an edge of the indicia substrate panel (such as fixing the light sources on a strip to form a strip light) such that the indicia substrate panel configured to be inserted into the cut-out portion using at least one edge clamp and wherein the at least one edge clamp is configured to be attached to the substrate panel at any location along any edge of the substrate panel.
Hartung teaches at least one edge clamp and wherein the at least one edge clamp is configured to be attached to the substrate panel at any location along any edge of the substrate panel (68 in Fig.6, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the clip as disclosed in Hartung in the device 
Regarding claim 8, Allen teaches a self-lit door in a locker (at least Fig.1 and Fig.7 and [0005]) comprising; a substrate panel 21 comprising; a top edge; a side edge; and a cut-out portion having a selected geometrical shape (aperture 25 in Fig.7 and [0015]) ; an indicia substrate panel 27 configured to be inserted into the cut-out portion; and a frame surrounding the indicia substrate panel (see frame on right side that surrounds the indicia substrate panel),  wherein the top edge and the side edge are generally straight and are connected by a corner.
Allen does not teach the indicia substrate panel comprises; a non-random pattern of dots formed by plasma etching at a selected distance from the top edge and the side edge; and wherein the pattern is formed on an interior plane of the substrate panel.
Vasylyev a substrate panel with a pattern formed from  a non-random (uniform pattern 8,[0149], wherein non-random is considered as uniform) pattern of dots  ( - - formed by plasma etching - - is drawn to the method of making the dots and  therefore is not considered to be germane to the product claim) at a selected distance from the top edge and the side edge; and wherein the pattern is formed on an interior (wherein formed in or on surface of 11 in [0149]) plane of the substrate panel (8,[0149], uniform light emission in [0154],[0179], base light guiding sheet 10 in [0086] in Fig. 5, also see Fig.35 and 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dot pattern as disclosed in  Vasylyev in the device of Allen in order to achieve desired spatial light distribution ([0005]-[0006]).
Allen in view of Vasylyev teaches light sources (LEDs 2) disposed on an edge of a substrate panel 800 (edge lit LEDs 2 in [0095], [0091], Fig.5, 6,35,43,45 in Vasylyev) but is silent regarding the manner in which the light sources are attached to an edge of the indicia substrate panel (such as fixing the light sources on a strip and forming a strip light) such that the indicia substrate panel configured to be inserted into the cut-out portion using at least one edge clamp one or more thin, flat border strips disposed between strip light and the frame to support the strip light and wherein at least one edge clamp and wherein the at least one edge clamp is configured to be attached to the substrate panel at any location along any edge of the substrate panel
Allen in view of Vasylyev teaches light sources (LEDs 2) disposed on an edge of a substrate panel 800 (edge lit LEDs 2 in [0095], [0091], Fig.5, 6,35,43,45 in Vasylyev) but are silent regarding the manner in which the light sources are attached to an edge of the indicia substrate panel (such as fixing the light sources on a strip to form a strip light) such that the indicia substrate panel configured to be inserted into the cut-out portion using at least one edge clamp and wherein the at least one edge clamp is 
Hartung teaches at least one edge clamp and wherein the at least one edge clamp is configured to be attached to the substrate panel at any location along any edge of the substrate panel (68 in Fig.6, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the clip as disclosed in Hartung in the device of Allen in view of Vasylyev in order to achieve easy replacement of the strip light that is attached to the light guide panel ([0046] in Hartung; Note: although Hartung does not teach a light strip used with the clamp, however Hartung’s clamp is universally used to keep tightly together, all the elements that are clamped within it and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the clamp to fix together an LED strip and substrate in order to attach them robustly).
 Regarding claim 3, Allen teaches in view of Vasylyev and Hartung teaches the self-lit door, further comprising a texture formed from a uniform distribution of dots on or in a second substrate panel (from the teachings in Allen with two substrates 27 and 29 and from the teachings of Vasylyev, wherein dot patterns maybe formed on the substrates for achieving desired uniformity in light, Fig.14 in Vasylyev).
Regarding claim 4, Allen teaches in view of Vasylyev and Hartung teaches the self-lit door, further comprising; a second substrate panel (29 in Fig.7 of Allen, wherein 
Regarding claim 5, Allen teaches in view of Vasylyev and Hartung teaches the self-lit door, further comprising; a flexible LED strip light ([0091] in Vasylyev) attached around a perimeter of the second substrate panel.
Regarding claim 6, Allen teaches in view of Vasylyev and Hartung   teaches a display panel wherein a steel perimeter framing (43 in Fig.8 in Allen) the light source 33 and the first substrate panel (41) with an opaque perimeter/frame (steel frame,[0017]). From the teachings of Allen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an opaque perimeter/frame in the device of Allen teaches in view of Vasylyev and Hartung  in order to secure the light source and substrate by the frame ([0017] in Allen).

Regarding claim 7, Allen teaches in view of Vasylyev and Hartung  teaches the self-lit door, further comprising;  a power source connected to at least one of the edge light and flexible LED strip light; wherein the second substrate panel forms an illuminated indicia ([0016] in Allen) in order to operate the display device.

Regarding claim 10, Allen teaches in view of Vasylyev and Hartung teaches a self-lit door, wherein a texture formed from a non-uniform distribution of dots (8, [0149], 

Regarding claim 13, Allen teaches in view of Vasylyev and Hartung teaches the self-lit door, further comprising; a first steel perimeter (43 on one side of the frame in Fig.8 in Allen, [0017] in Allen) framing the second flexible edge light and the second substrate panel; and a second steel perimeter (43 on a second side of the frame in Fig.8 in Allen) framing the first flexible edge light and the first substrate panel.

Regarding claim 14, Allen teaches in view of Vasylyev and Hartung teaches the self-lit door, further comprising; a power source connected to the first flexible edge light and to the second flexible edge light; wherein the second substrate panel (from multiple panels for example 27,29 in Allen) forms an illuminated indicia panel ([0016] in Allen, [0015]).
 Regarding claim 15, Allen teaches a  method for illuminating indicia of a self-lit locker (at least Fig.8, Fig.7 and [0005]), comprising; forming a first substrate panel (45 in Fig.8 or 21 in Fig.7) of the self-lit locker having; a top edge; a side edge; a back surface; a cut-out portion having a selected geometrical shape   (Note: in [0017] and [0018] Allen discloses that cut-out graphics can be incorporated in Fig.8 ; [0018] Graphics may also be implemented by combining of the embodiments illustrated above, e.g. a translucent panel (FIG. 4) may be combined with a multi-layer graphic (FIGS. 2 and 3). The graphics may include an LED panel that is capable of displaying rudimentary or even full-motion or television-quality graphics. Such a panel may include 
Allen teaches all the limitations but is silent regarding a first pattern formed at a selected distance from the top edge and the side edge.
Vasylyev teaches a substrate panel with a pattern (surface 11 in Fig.5, 6 and 30,[0118] and [0149]) at a selected distance from the top edge and the side edge; and wherein the pattern is formed on an interior.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dot pattern as disclosed in  Vasylyev in the device of Allen in order to achieve desired spatial light distribution ([0005]-[0006]).
Allen in view of Vasylyev teaches a light source (33 in Allen) but does not teach abutting a light source to an edge of the indicia substrate panel: and clamping the light source to the indicia substrate panel with one or more c-shaped clamps wherein the c-shaped clamps are configured to be attached to the substrate panel at any location along any edge of the substrate panel.
Hartung teaches c-shaped clamps are configured to be attached to the substrate panel at any location along any edge of the substrate panel (68 in Fig.6, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a clamp for the LED circuit board/strip as 
Regarding claim 17, Allen in view of Vasylyev and Hartung teaches a method further comprising;  forming a second substrate panel having a second pattern formed therein or thereon (substrates 29,27 in Fig.7 of Allen and [0014]); and wherein the first pattern comprises a dot pattern (wherein the pattern/dot pattern feature is disclosed in Vasylyev).

Regarding claim 19, Allen in view of Vasylyev and Hartung teaches a method, further comprising; sealing at least one of the first substrate panel and the second substrate panel (from the teachings of Allen wherein multiple flat surface elements are sealed together using back frame and peripheral frames 31 and 43 respectively).

Regarding claim 20, Allen in view of Vasylyev  and Hartung teaches the step of sealing at least one of the first substrate panel and the second substrate panel comprises framing the second substrate panel by attaching a steel perimeter (steel enclosure 31 or frame 43 in [0017] in Allen) around the second substrate panel (wherein Allen teaches the steel frame, multiple substrates in [0016] in Allen), and a cover plate 
 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable Allen in view of Vasylyev and Hartung and further in view of Chien (US 20140375532, cited previously)
Regarding claim 11, Allen in view of Vasylyev and Hartung teaches the invention set forth in claim 8, but is silent regarding a second substrate panel comprising; a second top edge; a second side edge; and a second pattern formed from a uniform distribution of dots at a selected distance from the second top edge and the second side edge.
In the same field of endeavor of display devices for signs and other applications, Chien teaches displays for logo, art and other display applications ([0116]) wherein a second substrate panel (see multiple panels in Fig.2, 3 and 9) comprising; a second top edge; a second side edge (peripheral edges of the panels); and a second pattern ([0116]) formed at a location relative to the second top edge and the second side edge.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use multiple engraved panels, as disclosed in Chien in the device of Allen in view of Vasylyev and Hartung  in order to achieve 2-3 dimensional images ([0007],[0017],[0038],[0047]-[0048] in Chien).
second uniform pattern, however Vasylyev teaches uniform patterns (the uniform surface area of light extraction elements is disclosed in [0098] and [0127] of Vasylyev) and Chien teaches textured second or third panels), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve a second uniform pattern in the device of Allen in view of Vasylyev ,Hartung and Chien, in order to optimize the output light emission ([0288] in Vasylyev).
Regarding claim 12, Allen in view of Vasylyev, Hartung and Chien teaches a second flexible LED strip light ([0091] in Vasylyev) attached around a perimeter of the second substrate panel (since Chien teaches multiple panels), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the second flexible LED strip of Vasylyev and the second of the multiple panels in Chien in order to achieve uniformity of emission ([0006] in Yasylyev).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allen   in view of Vasylyev and Hartung further in view of Xiong (US 20170196064, cited previously)
Regarding claim 16, Allen in view of Vasylyev and Hartung teaches the invention set forth in claim 15 above, but is silent regarding soldering a connection between a power source and the light source; and wherein the light source comprises a flexible LED light strip.
Xiong teaches soldering a connection between a power source and the light source; and wherein the light source comprises a flexible LED light strip.


Other art
US 6294058 B1: (11) As is described in the European Patent Application 579,399 and the United States Sakai et al U.S. Pat. No. 4,657,075 noted above, etched peak and valley formations and substrates may be implemented by printing or otherwise applying small masking dots or other indicia, after which chemical or plasma etching may be employed to remove material between the masked areas so as to provide valleys etched into the substrate. This process yields spaced peaks, substantially aligned with the original substrate surface.
Response to Arguments
The arguments filed by the Applicant on 12/29/21  is acknowledged, however they are moot in light of new grounds of rejection for the amended claims wherein Hartung teaches use of clamps for edges and for any locations that are attached by the clamps.Although Hartung does not teach holding of the light strips to a substrate by the use of the clamp, however, any number of elements held within a clamp, will be fixed tightly together, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a light strip within the clamp as 
Further regarding the limitation of non-random pattern, it is not clear what is meant by non-random, therefore it is considered as uniform pattern. 
Furthermore, Applicant is directed to prior art that teaches formation of patterns using plasma etching:
US 6294058 B1: applying small masking dots or other indicia, after which chemical or plasma etching may be employed to remove material between the masked areas so as to provide valleys etched into the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875